Citation Nr: 0737044	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  02-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether an extraschedular evaluation is warranted from July 
9, 2002, to August 25, 2005, for post traumatic 
osteoarthritis of the right knee status partial post-medial 
meniscectomy (right knee disability), currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to July 
1989.

This matter, in essence, initially came before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
decision of the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted service connection for post traumatic osteoarthritis 
of the right knee, status post partial medial meniscectomy 
(right knee disability), and assigned a 10 percent rating 
effective from July 9, 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  The Board informed the 
veteran in February 2007 that inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating the 
Fenderson doctrine applies.

In May 2004, the Board remanded the veteran's appeal for 
additional evidentiary development.

In February 2007, the Board denied entitlement to a schedular 
rating higher than 10 percent for the veteran's right knee 
disability, for the period since July 9, 2002.  That matter 
is no longer before the Board for appellate consideration.  
The Board, however, remanded the appeal for referral of the 
case to the Director of the Compensation and Pension Service 
for their consideration of the appellant's entitlement to an 
extraschedular rating for his right knee disability.

The Board again remanded the matter of extraschedular 
consideration in April 2007.  


In June 2007, VA's Director of the Compensation and Pension 
Service found that, as an exceptional disability picture had 
been presented in association with marked interference with 
employment that rendered the application of the regular 
rating criteria inapplicable, an additional 10 percent 
evaluation was warranted for the veteran's service-connected 
right knee disability on an extra-schedular basis pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The RO, as 
part of an August 2007 supplemental statement of the case 
(SSOC), determined that the extraschedular evaluation was 
warranted from August 26, 2005.  Thus, the remaining question 
for the Board to adjudicate is as indicated on the title page 
of this decision.  

As noted by the Board as part of its May 2004 remand, 
February 2007 decision/remand, and April 2007 remand, at a 
December 2003 videoconference hearing (conducted by the 
undersigned), the veteran raised the issue of entitlement to 
service connection for a gastrointestinal disorder secondary 
to the pain medications used for his service-connected right 
knee disorder.  It was also noted that the veteran had raised 
the issue of entitlement to a total disability evaluation 
based on individual unemployability.  As these issues had not 
been developed for appellate review and were not intertwined 
with the issue on appeal, they were referred to the RO in 
each of the three Board actions listed above.  Inexplicably, 
as no developmental action has yet to be taken, the Board 
refers these matters to the RO for a FOURTH time.


FINDING OF FACT

On the basis of the facts found, there is no objective 
evidence that the veteran's service-connected right knee 
disability acting alone resulted in frequent periods of 
hospitalization or in marked interference with employment 
prior to August 26, 2005.  


CONCLUSION OF LAW

The criteria for the assignment of an extra-schedular 
evaluation before August 26, 2005, for the veteran's service-
connected right knee disability have not been  met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  

VA notified the veteran in March 2007 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  

VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how effective dates are assigned (see August 2007 SSOC).

While the veteran may not have received full notice prior to 
the initial decision, after notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence.  As such, the Board will now proceed with 
the adjudication of this matter.  


In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

An extraschedular evaluation is in order when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. 
§ 3.400.  Unless specifically provided, the effective date 
will be assigned on the basis of the facts as found.  38 
C.F.R. § 3.400(a).

Service connection for post traumatic osteoarthritis of the 
right knee status partial post medial meniscectomy has been 
in effect since July 9, 2002.  See September 2002 RO rating 
decision.  

As noted above, in June 2007, VA's Director of the 
Compensation and Pension Service found that, as an 
exceptional disability picture had been presented in 
association with marked interference with employment that 
rendered the application of the regular rating criteria 
inapplicable, an additional 10 percent evaluation was 
warranted for the veteran's service-connected right knee 
disability on an extra-schedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Director 
commented on evidence dated in August 2002 (VA examination 
report), August 2003 (SSA decision), and August 26, 2005 (VA 
examination report).  The Director commented that the 
veteran's service-connected right knee disability was 
productive of functional impairment with marked interference 
with employability as demonstrated by clinical findings of 
diminished mobility, pain, weakness, and fatigue that have 
been determined to cause considerable economic impairment.  
The Director added that both VA and SSA examiners had 
rendered similar clinical assessments.  The RO, as part of an 
August 2007 SSOC, determined that the extraschedular 
evaluation was warranted from August 26, 2005.  The veteran 
essentially argues that the effective date for this 
additional 10 percent rating should be effective before 
August 26, 2005.

For the applicable period of time, beginning July 9, 2002, 
the record includes multiple references concerning the 
veteran's ability to work.  

The report of an August 2002 VA orthopedic examination shows 
that the veteran claimed to be unable to find any 
occupational activities because of his right knee problems.  
The examiner did not comment as to whether the veteran's 
right knee problems had any effect on his claimed 
employability.  

In August 2003, a Social Security Administration (SSA) Office 
of Hearings and Appeals decision reported a number of 
findings pertaining to the veteran's bilateral knee 
disorders.  Specifically, it was noted that the veteran 
suffered from internal derangement of the right knee, status 
post arthroscopy of the right knee, right knee arthritis, 
left knee patella femoral syndrome, and bilateral knee pain.  
The Board parenthetically observes that service connection is 
in effect for both the veteran's right and left knees.  The 
decision was signed by an Administrative Law Judge (ALJ).  
The ALJ commented that the veteran had appeared at his 
hearing using a cane and wearing two knee braces.  It found, 
inter alia, that the claimant had not engaged in substantial 
gainful employment since November 1, 2001, that his 
assertions concerning his ability to work were credible, and 
that he was unable to perform the requirements of his past 
relevant work.  It also found that he had no transferable 
skills and was incapable of making an adjustment to any type 
of work that existed in significant numbers in the national 
economy.  A SSA Disability Determination and Transmittal 
document, dated in September 2003, shows that the veteran was 
found to be disabled as of November 1, 1001.  The primary 
diagnosis was osteoarthritis and allied disorders.  The 
secondary diagnosis was rheumatoid arthritis and other 
inflammatory polyarthopathies or juvenile rheumatoid 
arthritis.  

The veteran failed to report for a VA orthopedic examination 
scheduled in March 2005.  


The report of a VA orthopedic examination, dated August 26, 
2005, shows that the examiner of the veteran's right knee 
diagnosed "[s]ignificant [occupational] [e]ffects" 
attributable to the veteran's service-connected right knee.  
The examiner made no mention, concerning the veteran's 
occupational impairment due to his service-connected left 
knee.  The right knee disability's impact on occupational 
activities cited by the VA examiner included decreased 
mobility, problems with lifting and carrying, difficulty 
reaching, lack of stamina, weakness or fatigue, decreased 
strength, and lower extremity pain.  The VA examiner also 
cited increased absenteeism as a resulting work problem 
caused by the veteran's disability.

In sum, both an SSA ALJ and a VA examiner concluded that the 
veteran's employability is significantly impaired by his 
service-connected bilateral knee disorders.

Since July 9, 2002, and before August 26, 2005, while the 
veteran is shown to have undergone right knee arthroscopic 
surgery in August 2002, his service-connected right knee 
disability clearly did not require "marked periods of 
hospitalization."  See 38 C.F.R. § 3.321(b)(1).  As to a 
finding of "marked interference with employment," review of 
the pertinent evidence reported above, while showing that SSA 
had determined in August 2003 that the veteran was disabled 
since November 1, 2001, this impairment is not demonstrated 
to have been due exclusively due to his service-connected 
right knee disability.  Further, while the VA Director 
commented in June 2007, in assigning a 10 percent evaluation 
on an extra-schedular basis, that VA and SSA examiners had 
rendered similar clinical assessments, not until the veteran 
was examined by VA on August 26, 2005, is a medical opinion 
on file opining that the veteran's service-connected right 
knee disability, exclusive from his service-connected left 
knee, had a "[s]ignificant" effect on the veteran's 
employabilty.  The right knee disability's impact on 
occupational activities cited by the VA examiner included 
decreased mobility, problems with lifting and carrying, 
difficulty reaching, lack of stamina, weakness or fatigue, 
decreased strength, and lower extremity pain.  The VA 
examiner also cited increased absenteeism as a resulting work 
problem caused by the veteran's disability.


Hence, the Board finds, based upon a review of the pertinent 
medical evidence, that the veteran's service-connected post 
traumatic osteoarthritis of the right knee status partial 
post-medial meniscectomy did not warrant a 10 percent rating 
on an extra-schedular basis at anytime before August 26, 
2005.  To this, at no time between July 9, 2002, and August 
25, 2005, was the veteran's service-connected right knee 
disability shown to be cause either marked periods of 
hospitalization or marked interference with employment.  See 
38 C.F.R. § 3.321(b)(1).  See also 38 C.F.R. § 3.400(a).

ORDER

An extraschedular evaluation before August 26, 2005, for the 
veteran's service-connected right knee disability is not 
warranted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


